PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
JACOBY et al.
Application No. 29/695,315
Filed: 18 Jun 2019
For: CONTROL DEVICE

:
:
:	DECISION ON PETITION
:
:

This is a decision on the petition under 37 CFR 1.183, filed October 26, 2020.

The petition is before the Office of Patent Legal Administration for decision.

The petition is DISMISSED.


BACKGROUND

1.  The present application (hereinafter “the ‘315 application) was filed June 18, 2019, as a reissue application for reissue of Design Patent D807,763, and it was accorded the filing date of the date of deposit.

2.  On December 2, 2019, an Office action was issued in the ‘315 application. The Office action stated, in pertinent part:

This application for reissue is rejected under 35 U.S.C. 251 based on the fact that there is no "error" in the non-amended original patent claim.

Since the original embodiment has been constructively elected, and the newly added patentably distinct embodiment has been withdrawn from consideration, failure to file a patentably distinct embodiment is no longer a proper reason for the filing of this application for reissue. Since the original invention does not contain an error, there is nothing in this application to correct under 35 U.S.C. 251.

In order to maintain the patent protection for the original patented design while also obtaining patent protection for the newly added embodiment, a divisional application must be filed for the new 

(A)    a request to suspend action in this original reissue application pending completion of examination of a divisional reissue application directed to the constructively non-elected segregable part or subcombination subject matter,

(B)    the filing of the divisional reissue application, or a statement that one has already been filed (identifying it at least by application number), and

(C)    an argument that a complete response to the rejection has been made based upon the filing of the divisional reissue application and the request for suspension.

Action in the original design reissue application will then be suspended, and the divisional will be examined. See MPEP 1457.

3. On November 22, 2019, a continuation reissue application, No. 29/714,433 (hereinafter “the ‘433 application”), was filed.

4.  On February 28, 2020, applicant filed a reply to the Office action, including a request for suspension, in the ‘315 application.

5.  On August 24, 2020, an Office action pursuant to Ex parte Quayle1 was mailed in the ‘433 application. The Office action stated that: 

This application is now ready to be rejoined with 29/695,315. In order to accomplish this, the following actions must be taken by the applicant in application 29/695,315 in order to fulfill the requirements of 37 CFR 1.177(c).

1.    A request must be filed to merge the spec, drawings and claim from this application into ‘315.

2.    A petition under 1.183 to waive rule 1.153 of the purpose of including the contents of this application in 

3.    An amendment to ’315 adding the spec and drawings from application.

4.    A PTO-1449 Information Disclosure Statement should be submitted listing any additional references cited by the examiner herein, into ‘315.

Upon receiving notification that the petition under 1.183 to waive rule 1.153 has been granted, an express abandonment must be filed for this application.

6. On October 26, 2020, applicant filed a supplemental amendment in the ‘315 application to add descriptions for Figures 7 through 12 to the specification. The amendment was accompanied by drawing Figures 7 through 12.  Also on October 26, 2020, the subject petition was filed in the ‘315 application.


DECISION ON PETITION UNDER 37 C.F.R. § 1.183

In an extraordinary situation, when justice requires, any requirement of the regulations in this part which is not a requirement of the statutes may be suspended or waived by the Director or the Director’s designee, sua sponte, or on petition of the interested party, subject to such other requirements as may be imposed. Any petition under this section must be accompanied by the petition fee set forth in § 1.17(f).

The examiner has determined that the drawings are not in compliance with 37 CFR 1.84(c) in that each drawing sheet submitted after the filing date of an application must be identified as either “Replacement Sheet” or “New Sheet” pursuant to § 1.121(d). Specifically Fig. 6-12 must be marked as new sheets rather than as amended sheets.  Applicant must submit properly-marked drawing sheets with any request for reconsideration. 


CONCLUSION

1.	The petition under 37 CFR 1.183 is dismissed. 

2. 	The fee set forth at § 1.17(f) has been received.

3.	Applicant is provided with a TWO MONTH period to file a renewed petition under 37 CFR 1.183 accompanied by drawings in compliance with 37 CFR 1.84(c). This time period is not extendable. No additional fee is due with any renewed petition. If no such petition is filed within that time, jurisdiction over the application will be referred to Technology Center Art Unit 2917 for further processing not inconsistent with this decision.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By fax:		(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web2  

4.	Telephone inquiries related to this decision should be directed to Attorney Advisor Douglas I. Wood at 571-272-3231.





/Pinchus M. Laufer/[AltContent: arrow][AltContent: arrow]
Pinchus M. Laufer
Senior Patent Attorney
Office of Patent Legal Administration					April 14, 2021




    
        
            
        
            
    

    
        1 1935 C.D. 11, 453 O.G. 213
        2 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)